DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Applicant’s election without traverse of Species II in the reply filed on 1 July 2022 is acknowledged. Applicant has amended claims 1-10 to include the distinctive limitations previously identified for Species II. Therefore, the present Office action is directed to claims 1-20, as they are describing the elected Species II.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventors, at the time the application was filed, had possession of the claimed invention.
Regarding claim 1 and 11, the term “updated route” used in the step of “determining an updated route for at least one of the respective routes” described in line 16 is not found in the specification.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the claim describes “a collision between a first of the dental objects and a second of the dental objects” in the step of identifying in line 9, but at the same time in the step of determining, in line 14, also describes “a collision” between the first of the dental objects and the second of the dental objects” which is confusing. It is not understood if both collisions are the same, or if each of the described collisions are separated collisions. For examination purposes, the recitation will be treated as if both refer to the same collision.

Regarding claim 1, the step of “determining an updated route for at least one of the respective routes” in line 16 is confusing. It is not understood the use of the term “updated route” in said step. Claim 1 nor in any of the dependent claims further use said “updated route” in the method. Furthermore, the set of claims 1-10 are not described why the “updated route” is needed or what is trying to avoid so that an ”updated route” is determined.
Regarding claim 9, the use of the term “dental object” in line 2 is confusing. It is not understood if said “dental object” is part of the dental objects described in claim 1 or if it is another dental object not part of the dental objects of claim 1. For examination purposes, the recitation will be treated as said “dental object” is one of the “dental objects” of claim 1. 
Regarding claim 11, the description of the step of “determining that the first modification does not avoid a collision or obstruction between the first dental object and second dental object” in lines 8-9 is confusing. It is not understood how it is determined that the first modification does not avoid the collision or the obstruction if the method does not describe identifying that a collision or an obstruction will occur between the first dental object and the second dental object. For examination purposes, the recitation will be treated as if somehow the method includes a step to identify that a collision or an obstruction will occur between the first dental object and the second dental object.


Allowable Subject Matter
Claims 1-20 would be allowable if rewritten or amended to overcome the rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:   
Regarding claim 1, the art of record does not teach or render obvious, either alone or in combination, a computer-implemented method including  the steps of “performing a first modification of the schedule of movement in response to the identifying, the first modification of the schedule of movement modifying whether or not at least one of the dental objects move during at least one of the treatment stage; and performing a second modification of the schedule of movement after the determining that the first modification does not avoid a collision, the second modification of the schedule of movement modifying whether or not at least one of the dental objects move during at least one of the treatment stages” in combination with the elements set forth in the claim. 
Regarding claim 11, the art of record does not teach or render obvious, either alone or in combination, a computer-implemented method including the steps of performing a first modification to the schedule of movement; determining that the first modification does not avoid a collision or obstruction between the first dental object and second dental object; and performing a second modification of the schedule of movement after determining that the first modification does not avoid the collision or obstruction in combination with the elements set forth in the claim. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIRAYDA ARLENE APONTE whose telephone number is (571)270-1933. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571-272-4964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MIRAYDA A APONTE/Examiner, Art Unit 3772                                                                                                                                                                                                        
/RALPH A LEWIS/Primary Examiner, Art Unit 3772